ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 1, JEFFERIES et al. (US 8768565 B2) discloses (abstract) a vehicle control system 101 (VCS – fig.1-11), comprising: 
a processing module 906; 
a cellular interface 103/910 coupled to the processing module: 
instruction storage 930 storing machine-executable instructions, the instruction storage being coupled to the processing module to enable the processing module to read and execute the instructions.
JEFFERIES fails to show:
10VCS configuration storage coupled to the processing module to enable the processing module to store and read VCS configuration information; and 
an interface to vehicle systems coupled to the processing module to enable the processing module to access vehicle systems of a vehicle in which the VCS is installed and to read vehicle data of the vehicle;
15wherein, when the processing module executes the instructions, the processing module configures the VCS to:
read the vehicle data from one or more of the vehicle systems,
transmit using the cellular interface at least some of the vehicle data to a user mobile device to enable the user mobile device to obtain configuration parameters for installation of the VCS in 20the vehicle, 
receive using the cellular interface the configuration parameter from the user mobile device,
store the configuration parameters in the VCS configuration storage, and 14
configure the VCS in accordance with the configuration parameters.
Similarly for independent claims 19-20, the similar claim limitations are considered to overcome the prior art of record as explained above.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/28/2021